704 N.W.2d 465 (2005)
474 Mich. 880-82
BURGIE v. LILEIKIS
No. 128120.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 128120, COA: 250666.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.
KELLY, J., would grant leave to appeal because she believes the Court of Appeals misconstrued Robinson v. Detroit, 462 Mich. 439, 613 N.W.2d 307 (2000), and failed to properly view the facts in the light most favorable to the plaintiff, as is required in summary disposition motions.